DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

2.	The Amendment filed April 26, 2022 has been entered.  Claims 23-24 have been cancelled.  Claims 1-3, 15, 17-19, 21, 22, 31, and 33 have been amended.  Claims 34-35 have been added.  Claims 1-22, and 25-35 remain pending in the application.   Applicant’s amendments to the Claims have overcome objections, 112(b) rejections, and have avoided them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph previously set forth in the Non-Final Office Action mailed 01/26/2022.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5, 9-14, 16-21, 25-30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. JP 2009-188858 (cited by Applicant, English Translation, hereinafter, “Itoi”) in view of Oriki JP 11-248775 (cited by Applicant, English Translation).
 
	Regarding claim 1, Itoi teaches a cable apparatus (including microphones 11, 12 and connections in Figs. 1, 16, pars [0033], [0080]; this output may be, for example, transmission via a communication line to a predetermined device, par [0042]; Information received from a touch panel or the like may be received, information transmitted via a wired or wireless communication line may be received, par [0046], see Itoi), comprising: 
		wiring for input (see wired connection between microphone 11 and an average processing unit 16, Figs. 1, 16, pars [0033], [0080], see Itoi) which is electrically connected to an output circuit (see output of microphone 11 to average processing unit 16 and noise canceling unit 13, Fig. 1, par [0033]; see also audio signal storage unit 21, Fig. 16 par [0080], see Itoi) a device (including microphone 11, audio signal storage unit 21, Figs. 1, 16, pars [0033], [0080], see Itoi) and through which an input signal (a voice signal, microphone 11 acquires voice uttered by a speaker and converts it into a voice signal. Note that the 1 microphone 11 also acquires noise other than voice uttered by the speaker. Therefore, the audio signal obtained from the 1 microphone 11 also includes a noise signal par [0034], Fig. 1, see Itoi) and an  noise signal are transmitted (the noise of the MRI generated in the 1 microphone 11, par [0037], see Itoi; the noise signal being transmitted in the wired connection between microphone 12 and a noise cancellation unit 13 in order to be cancelled at the noise cancellation unit 13, see Figs. 1, 16, pars [0033], [0080], see Itoi), and 
		wiring for noise detection (see wired connection between microphone 12 and a noise cancellation unit 13, Figs. 1, 16, pars [0033], [0080], see Itoi) which is electrically connected to a noise cancellation unit 13, Figs. 1, 16, pars [0033], [0080], see Itoi).  In other words noise signal being transmitted in the wired connection between microphone 12 and a noise cancellation unit 13 in order to be cancelled at the noise cancellation unit 13, see Figs. 1, 16, pars [0033], [0080], see Itoi)
	Itoi further teaches the 2 microphone 12, like the 1 microphone 11, may be one that captures air vibrations of air, that is, may be capable of detecting sound, or may be a dummy microphone that has el electrical characteristics similar to the 1 microphone 11 and does not capture air vibrations. Here, the electrical characteristic may be, for example, a capacitance or an electric impedance at around 1 kHz.  Electromagnetic induction noise resulting from their electromagnetic induction noise, vibration noise, and vibration may or may not be attributable to MRI. In the former case, since the 2 microphone 12 as the dummy microphone is close to the 1 microphone 11, it is possible to capture the MRI induced noise that is substantially the same as the induced noise of the MRI generated in the 1 microphone 11 (Fig. 1, see par [0037], see Itoi); For example, information may be stored in the sample number information storage unit 15 via a recording medium, information transmitted via a communication line or the like may be stored in the sample number information storage unit 15, or information input via an input device may be stored in the sample number information storage unit 15 (Fig. 1, see par [0043], see Itoi).
	However, Itoi does not explicitly disclose electrically connected to an adjustment element enabled to be adjusted to an impedance equivalent to an input impedance of an output circuit of the device and in which the noise signal is transmitted being the RF noise signal.
	Oriki teaches apparatus and method for measuring characteristic of noise filter, and apparatus and method for selecting noise filter using the apparatus (see Title) in which wiring for noise detection (see wired connection between noise injection unit 3, Fig. 1 and noise filter 1, Fig. 1, page 12, first paragraph, see Oriki) which is electrically connected to an adjustment element (noise filter 1, Fig. 2 the noise attenuation characteristics of each noise filter at different impedances, i.e., adjustment, page 9, second paragraph, see Oriki; a plurality of impedance values of the load 6 and a plurality of noise filters 1, page 9, fourth paragraph, see Oriki) enabled to be adjusted to an impedance (a plurality of impedance values of the load 6, page 9, fourth paragraph, see Oriki) close to (e.g. the impedance is set to an impedance close to the input impedance; By using a simple filter to compare the attenuation characteristic data at the impedance set at the load 6 with the characteristic data measured by actually installing the countermeasure target device, the impedance is set to an impedance close to the input impedance of the countermeasure target device. It becomes possible. The noise countermeasure is performed by using the impedance value approximated in this way, and the correction of the data is repeated by the simulation and the actually measured value, whereby the noise countermeasure can be advanced, page 17, first paragraph, see Oriki) to an input impedance (a plurality of impedance values of the load 6 and a plurality of noise filters 1, page 9, fourth paragraph, see Oriki) of an output circuit of the device (output of the load 6, Fig. 1) and in which the noise being the RF noise signal (The effect is greatly affected by the impedance of the equipment and the impedance of the actual test circuit. Therefore, the noise attenuation characteristic, which is the characteristic of the noise filter, is significantly different from the catalog specification based on the above-described evaluation method, and it often takes time to take measures against noise (EMI measures), e.g., Electromagnetic interference (EMI), also called radio-frequency interference (RFI), see page 6, par [0004], see Oriki; The relationship between the impedance of the load 6 and the attenuation characteristic of each noise filter 1 is stored as basic data based on the attenuation characteristic of the noise filter 1 measured by the measurement unit 4 in combination with the above, Fig. 1, page 9, fourth paragraph, see Oriki).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing electrically connected to an adjustment element enabled to be adjusted to an impedance equivalent to an input impedance of an output circuit of the device and in which the noise signal is transmitted being the RF noise signal would have recognized and would have been obvious to try to have modified the cable apparatus of Itoi with the apparatus and method for measuring characteristic of noise filter, and apparatus and method for selecting noise filter using the apparatus taught by Oriki such that to have obtained electrically connected to an adjustment element enabled to be adjusted to an impedance equivalent to an input impedance of an output circuit of the device and in which the noise signal is transmitted being the RF noise signal as claimed since there are a finite number of identified, predictable potential solutions (i.e., electrically connected to an adjustment element enabled to be adjusted to an impedance close to an input impedance of an output circuit of the device and in which the noise signal is transmitted being the RF noise signal, electrically connected to an adjustment element enabled to be adjusted to an impedance different than an input impedance of an output circuit of the device and in which the noise signal is transmitted being the RF noise signal, electrically connected to an adjustment element enabled to be adjusted to an impedance equivalent (e.g., equal) to an input impedance of an output circuit of the device and in which the noise signal is transmitted being the RF noise signal) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of suppressing noises emitted from an electronic device itself as suggested by Oriki in Abstract.

	Regarding claim 2, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches wherein a first signal in a first frequency band (a signal including audio uttered by a speaker, FIG. 13 and FIG. 14, par [0070], see Itoi) output from the device (including audio output apparatus 1, an output unit 14, Figs. 1, 16, pars [0033], [0080], see Itoi; the load 6, Fig. 1, see Oriki) and a second signal in a second frequency band induced by a radio wave (electromagnetic induction noise, par [0069], see Itoi) are transmitted together to the wiring for input (As shown in FIG. 5, sound 42 exiting the speaker's mouth 41 is acquired by the 1 microphone 11, par [0039], see Itoi), and the first signal in the first frequency band is not transmitted to the wiring for noise detection (Even when the piezoelectric element is polarized, the dummy microphone does not capture the vibration of air, I. e., does not detect sound (or has little ability to detect sound) par [0039], see Itoi), and the second signal in the second frequency band induced by the radio wave (electromagnetic induction noise, par [0069], see Itoi) is transmitted to the wiring for noise detection (since the 2 microphone 12 has the same electrical specification as that of the 1 microphone 11, it is possible to obtain noise similar to electromagnetic induction noise and vibration noise captured by the 1 microphone 11, par [0069], see Itoi). 
 
	Regarding claim 3, Itoi in view of Oriki teaches the cable apparatus according to claim 2.  Itoi in view of Oriki as modified, teaches wherein the first signal and the second signal are transmitted to the wiring for input (sound 42 exiting the speaker's mouth 41 is acquired by the 1 microphone 11; electromagnetic induction noise and vibration noise captured by the 1 microphone 11, par [0039], see Itoi) based on the wiring for input being located within a range of the radio wave from a transmission source of the radio wave (In the case where the 2 microphone 12 is a dummy microphone, the 2 microphone 12 may be arranged near t he 1 microphone 11 because there is no function of detecting sound. FIG. 5 is a diagram showing an example of a positional relationship between the 2 microphone 12, the 1 microphone 1 1, and the position of the speaker's mouth 41 when the 2 microphone 12 is a dummy microphone, par [0039], see Itoi), and the first signal is not transmitted to the wiring for noise detection and the second signal is transmitted to the wiring for noise detection based on the wiring for noise detection being located within the range of the radio wave (although the 2 microphone 12 is arranged on the back side of the 1 microphone 11, it does not capture the sound 42 itself because it does not capture the vibration of air. On the other hand, since the 2 microphone 12 has the same electrical specification as that of the 1 microphone 11, it is possible to obtain noise similar to electromagnetic induction noise and vibration noise captured by the 1 microphone 11, par [0039], see Itoi). 
 
	Regarding claim 4, Itoi in view of Oriki teaches the cable apparatus according to claim 2.  Itoi in view of Oriki as modified, teaches wherein the adjustment element is configured to be adjusted to the impedance (noise filter 1, Fig. 2 the noise attenuation characteristics of each noise filter at different impedances, i.e., adjustment, page 9, second paragraph, see Oriki; a plurality of impedance values of the load 6 and a plurality of noise filters 1, page 9, fourth paragraph, see Oriki) such that a first circuit network including the device and the wiring for input (including load 6, and connections Fig. 1, page 9, third paragraph, see Oriki) and a second circuit network including the adjustment element (including filter 1, and connections Fig. 1, page 9, third paragraph, see Oriki) and the wiring for noise detection have, in the second frequency band, an identical frequency characteristic or corresponding frequency characteristics (The load 6 has a variable impedance so that the characteristic measurement of the noise filter 1 as described above can be performed in a state that matches the intended use conditions of the actual electronic device, page 9, third paragraph, see Oriki). 
 
	Regarding claim 5, Itoi in view of Oriki teaches the cable apparatus according to claim 2.  Itoi in view of Oriki as modified, teaches wherein 
		in the second frequency band, a first period during which the radio wave (information transmitted via a wired or wireless communication line may be received, page 16, par [0046], see Itoi; and it often takes time to take measures against noise (EMI measures), e.g., Electromagnetic interference (EMI), also called radio-frequency interference (RFI), see page 6, par [0004], see Oriki) is transmitted (high level in Fig. 13, see Itoi) and a second period during which the radio wave (information transmitted via a wired or wireless communication line may be received, page 16, par [0046], see Itoi; and it often takes time to take measures against noise (EMI measures), e.g., Electromagnetic interference (EMI), also called radio-frequency interference (RFI), see page 6, par [0004], see Oriki) is not transmitted (low level in Fig. 13, see Itoi; As shown in FIG. 13, it can be seen that the level of sound uttered by the speaker is sufficiently larger than that of the cancelled noise. Accordingly, voice uttered by the speaker can be heard cl ear by the noise-removed voice signal, par [0070], see Itoi) are repeatedly (see wave shape in sections having even space on bottom of Fig. 14, see Itoi) present in a time domain (When a time period in which the audio signal output from the output unit 14 is at a level equal to or lower than a threshold value becomes equal to or longer than a predetermined time period (in this case, a speaker is not speaking for a predetermined time or longer), it may be determined that the noise cancellation process is terminated, par [0057]; As shown in FIG. 14, the trigger signal of the MRI may also be measured, recorded, and displayed simultaneously with the audio signal of the speaker par [0071], see Itoi), 
		a third frequency band of a third signal resulting from repetition of the first period and the second period includes a frequency band lower than the second frequency band and is included in the first frequency band (including low level and high level in Fig. 14, see Itoi. As shown in FIG. 14, the trigger signal of the MRI may also be measured, recorded, and displayed simultaneously with the audio signal of the speaker par [0071], see Itoi), 
		a signal from the wiring for input includes a signal (the 1 microphone 11 is arranged at a position close to the mouth of the speaker during use of the speaker. It is for acquiring effectively the sound which the speaking person uttered, par [0035, see Itoi) with the third signal superimposed on the first signal (FIG. 4 shows a side view of a bidirectional microphone. As shown in FIG. 1, the noise of the MRI traveling in the radial direction of the gantry relative to the 1 microphone 11 mounted on the mouth of the subject enters from the side surface of the first microphone 11, par [0035, see Itoi), and 
		a signal from the wiring for noise detection includes the third signal (since the 2 microphone 12 as the dummy microphone is c lose to the 1 microphone 11, it is possible to capture the MRI induced noise that is substantially the same as the induced noise of the MRI generated in the 1 microphone 1, see par [0035, see Itoi). 

	Regarding claim 9, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches when the difference in electrical characteristics between the two is equal to or less than ± 15% of any electrical characteristic, it may be considered that the electrical characteristics of both are close to each other (par [0037, see Itoi).
	However, Itoi in view of Oriki does not explicitly disclose wherein the wiring for input and the wiring for noise detection have a substantially identical length and substantially identical characteristics.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing wherein the wiring for input and the wiring for noise detection have a substantially identical length and substantially identical characteristics would have recognized and would have been obvious to try to have utilized the cable apparatus of Itoi in view of Oriki such that to obtain wherein the wiring for input and the wiring for noise detection have a substantially identical length and substantially identical characteristics as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein the wiring for input and the wiring for noise detection have a substantially different length and substantially identical characteristics; wherein the wiring for input and the wiring for noise detection have a substantially different length and substantially different characteristics; wherein the wiring for input and the wiring for noise detection have a substantially identical length and substantially different characteristics; wherein the wiring for input and the wiring for noise detection have a substantially identical length and substantially identical characteristics) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of suppressing noises emitted from an electronic device itself as suggested by Oriki in Abstract.   
	
	Regarding claim 10, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches wherein the input signal and the RF noise signal include analog signals (Although not shown in FIG. 1, the audio signal and the noise signal may be converted into a digital signal by an A / D conversion or a D / A conversion, and may be converted into an analog signal, par [0049], see Itoi). 
 
	Regarding claim 11, Itoi in view of Oriki teaches the cable apparatus according to claim 10.  Itoi in view of Oriki as modified, teaches wherein the input signal includes a voice signal (Note that, although not explicitly shown in FIG. 1, a voice signal is generated during various kinds of processing in the voice output device 1, par [0048], see Itoi). 
 
	Regarding claim 12, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches wherein the device includes a sensor or an output apparatus which outputs an analog signal (microphone 11, Fig. 1, par [0033], see Itoi). 
 
	Regarding claim 13, Itoi in view of Oriki teaches the cable apparatus according to claim 12.  Itoi in view of Oriki as modified, teaches wherein the device includes a microphone (microphone 11, Fig. 1, par [0033], see Itoi). 
 
	Regarding claim 14, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches wherein the adjustment element includes at least one of a resistor, a capacitor, or an inductor (The load 6 has two roles: a role of a load resistor for determining the value of a current flowing through the noise filter, and a role of simulating the input impedance of a device to be treated. For this reason, there is provided a high-frequency-capable resistor having a small change in the resistance value up to around 100 MHz as a role of the load resistance, and a switch circuit for changing the resistance value. Further, it has an LC circuit and a switch circuit for simulating the input impedance, Fig. 1, page 12, third paragraph, see Oriki). 

 	Regarding claim 16, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches further comprising: 
		the device (electronic device, par [0003], see Oriki); and 
		the adjustment element (noise filter 1, Fig. 2 the noise attenuation characteristics of each noise filter at different impedances, i.e., adjustment, page 9, second paragraph, see Oriki).
	
	Regarding claim 17, Itoi teaches a noise canceling apparatus (A noise canceling section for canceling the noise signal from the sound signal by using a noise signal obtained by a 2 microphone for acquiring noise and an output section for outputting an audio signal whose noise is canceled by the noise canceling section, see par [0092], see Figs. 1, 16, pars [0033], [0080], see Itoi) comprising: 
		a signal processing circuit (see processing circuit 51, Fig. 6, par [0041] see Itoi) configured to remove an  noise signal (As shown in FIG. 6, the processing circuit 51 receives the audio signal acquired by the 1 microphone 11 and the noise signal acquired by the 2 microphone 12, and adds a signal obtained by inverting the noise signal to the audio signal, thereby eliminating noise, Fig. 6, par [0041] see Itoi) from an input signal transmitted through wiring for input electrically connected to an output circuit (see output of microphone 11 to average processing unit 16 and noise canceling unit 13, Fig. 1, par [0033]; see also audio signal storage unit 21, Fig. 16 par [0080], see Itoi) a device (including microphone 11, audio signal storage unit 21, Figs. 1, 16, pars [0033], [0080], see Itoi), based on an  noise signal transmitted through wiring for noise detection (the noise of the MRI generated in the 1 microphone 11, par [0037], see Itoi; the noise signal being transmitted in the wired connection between microphone 12 and a noise cancellation unit 13 in order to be cancelled at the noise cancellation unit 13, see Figs. 1, 16, pars [0033], [0080], see Itoi) electrically connected to a noise cancellation unit (13, Figs. 1, 16, pars [0033], [0080], see Itoi).
	Itoi further teaches the 2 microphone 12, like the 1 microphone 11, may be one that captures air vibrations of air, that is, may be capable of detecting sound, or may be a dummy microphone that has el electrical characteristics similar to the 1 microphone 11 and does not capture air vibrations. Here, the electrical characteristic may be, for example, a capacitance or an electric impedance at around 1 kHz.  Electromagnetic induction noise resulting from their electromagnetic induction noise, vibration noise, and vibration may or may not be attributable to MRI. In the former case, since the 2 microphone 12 as the dummy microphone is c lose to the 1 microphone 11, it is possible to capture the MRI induced noise that is substantially the same as the induced noise of the MRI generated in the 1 microphone 11 (see par [0037], see Itoi); For example, information may be stored in the sample number information storage unit 15 via a recording medium, information transmitted via a communication line or the like may be stored in the sample number information storage unit 15, or information input via an input device may be stored in the sample number information storage unit 15 (Fig. 1, see par [0043], see Itoi).
	However, Itoi does not explicitly disclose a noise signal transmitted through wiring being an RF noise signal transmitted through wiring; electrically connected to an adjustment element enabled to be adjusted to an impedance equivalent to an input impedance of the output circuit of the device.
	Oriki teaches apparatus and method for measuring characteristic of noise filter, and apparatus and method for selecting noise filter using the apparatus (see Title) in which the RF noise signal (The effect is greatly affected by the impedance of the equipment and the impedance of the actual test circuit. Therefore, the noise attenuation characteristic, which is the characteristic of the noise filter, is significantly different from the catalog specification based on the above-described evaluation method, and it often takes time to take measures against noise (EMI measures), e.g., Electromagnetic interference (EMI), also called radio-frequency interference (RFI), see page 6, par [0004], see Oriki); The relationship between the impedance of the load 6 and the attenuation characteristic of each noise filter 1 is stored as basic data based on the attenuation characteristic of the noise filter 1 measured by the measurement unit 4 in combination with the above, Fig. 1, page 9, fourth paragraph, see Oriki) and in which wiring for noise detection (see wired connection between noise injection unit 3, Fig. 1 and noise filter 1, Fig. 1, page 12, first paragraph, see Oriki) which is electrically connected to an adjustment element (noise filter 1, Fig. 2 the noise attenuation characteristics of each noise filter at different impedances, i.e., adjustment, page 9, second paragraph, see Oriki; a plurality of impedance values of the load 6 and a plurality of noise filters 1, page 9, fourth paragraph, see Oriki) enabled to be adjusted to an impedance (a plurality of impedance values of the load 6, page 9, fourth paragraph, see Oriki)  close to (e.g. the impedance is set to an impedance close to the input impedance; By using a simple filter to compare the attenuation characteristic data at the impedance set at the load 6 with the characteristic data measured by actually installing the countermeasure target device, the impedance is set to an impedance close to the input impedance of the countermeasure target device. It becomes possible. The noise countermeasure is performed by using the impedance value approximated in this way, and the correction of the data is repeated by the simulation and the actually measured value, whereby the noise countermeasure can be advanced, page 17, first paragraph, see Oriki) to an input impedance (a plurality of impedance values of the load 6 and a plurality of noise filters 1, page 9, fourth paragraph, see Oriki) of the output circuit of the device (output of the load 6, Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing a noise signal transmitted through wiring being an RF noise signal transmitted through wiring; electrically connected to an adjustment element enabled to be adjusted to an impedance equivalent to an input impedance of the output circuit of the device would have recognized and would have been obvious to try to have modified the noise cancelling apparatus of Itoi with the apparatus and method for measuring characteristic of noise filter, and apparatus and method for selecting noise filter using the apparatus taught by Oriki such that to have obtained a noise signal transmitted through wiring being an RF noise signal transmitted through wiring; electrically connected to an adjustment element enabled to be adjusted to an impedance equivalent to an input impedance of the output circuit of the device since there are a finite number of identified, predictable potential solutions (i.e., a noise signal transmitted through wiring being an RF noise signal transmitted through wiring; electrically connected to an adjustment element enabled to be adjusted to an impedance close to an input impedance of the output circuit of the device; a noise signal transmitted through wiring being an RF noise signal transmitted through wiring; electrically connected to an adjustment element enabled to be adjusted to an impedance different than to an input impedance of the output circuit of the device; a noise signal transmitted through wiring being an RF noise signal transmitted through wiring; electrically connected to an adjustment element enabled to be adjusted to an impedance (e.g., equal) to an input impedance of the output circuit of the device) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of suppressing noises emitted from an electronic device itself as suggested by Oriki in Abstract.


	Regarding claim 18, this claim has similar limitations as Claim 2.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 2.
	
Regarding claim 19, this claim has similar limitations as Claim 3.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 3.

	Regarding claim 20, this claim has similar limitations as Claim 4.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 4.

	Regarding claim 21, this claim has similar limitations as Claim 5.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 5. 

	Regarding claim 25, this claim has similar limitations as Claim 9.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 9.

	Regarding claim 26, this claim has similar limitations as Claim 10.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 10.

	Regarding claim 27, this claim has similar limitations as Claim 11.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 11.

	Regarding claim 28, this claim has similar limitations as Claim 12.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 12.

	Regarding claim 29, this claim has similar limitations as Claim 13.  Therefore it is interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 13.

	Regarding claim 30, this claim has similar limitations as Claim 14.  Therefore it is e interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 14.
	
 	Regarding claim 32, Itoi in view of Oriki teaches the noise canceling apparatus according to claim 17.  Itoi in view of Oriki as modified, teaches further comprising: 
		the device (electronic device, par [0003], see Oriki);
		the wiring for input (see connection from microphone 11, Fig. 1, par [0003], see Oriki); 
		the adjustment element (noise filter 1, Fig. 2 the noise attenuation characteristics of each noise filter at different impedances, i.e., adjustment, page 9, second paragraph, see Oriki); and 
		the wiring for noise detection (see connection from microphone 11, Fig. 1, par [0003], see Oriki).

	Regarding claim 33, this claim merely reflect the apparatus to the method claim of Claim 17 and is therefore interpreted and rejected under Itoi in view of Oriki for the reasons set forth in the rejection of Claim 17.

	Regarding claim 34, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches information received from a touch panel or the like may be received, information transmitted via a wired or wireless communication line may be received, or information read from a predetermined recording medium (e.g., an optical disk, a magnetic disk, or a semiconductor memory) may be received (par [0046], see Itoi); wherein the adjustment element acquires the RF noise signal (The effect is greatly affected by the impedance of the equipment and the impedance of the actual test circuit. Therefore, the noise attenuation characteristic, which is the characteristic of the noise filter, is significantly different from the catalog specification based on the above-described evaluation method, and it often takes time to take measures against noise (EMI measures), e.g., Electromagnetic interference (EMI), also called radio-frequency interference (RFI), see page 6, par [0004], see Oriki) resulting from a transmission source of a radio wave that performs (see the wired connection between microphone 12 and a noise cancellation unit 13 in order to be cancelled at the noise cancellation unit 13, see Figs. 1, 16, pars [0033], [0080], see Itoi). 
	However, Itoi in view of Oriki does not explicitly disclose a radio wave that performs wireless communication.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing a radio wave that performs wireless communication would have recognized and would have been obvious to try to have modified the cable apparatus of Itoi in view of Oriki such that to have obtained a radio wave that performs wireless communication as claimed since there are a finite number of identified, predictable potential solutions (i.e., a radio wave that performs wired communication; a radio wave that performs wireless communication) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of suppressing noises emitted from an electronic device itself as suggested by Oriki in Abstract.
	
	Regarding claim 35, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches wherein the adjustment element includes at least one of a 
	However, Itoi in view of Oriki does not explicitly disclose a resistor or a capacitor being a variable resistor or a variable capacitor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing a resistor or a capacitor being a variable resistor or a variable capacitor would have recognized and would have been obvious to try to have modified the cable apparatus of Itoi in view of Oriki such that to have obtained a radio wave that performs wireless communication as claimed since there are a finite number of identified, predictable potential solutions (i.e., a resistor or a capacitor being a fixed resistor or a fixed capacitor; a resistor or a capacitor being a variable resistor or a variable capacitor) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of suppressing noises emitted from an electronic device itself as suggested by Oriki in Abstract.

6.	Claims 6-8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. JP 2009-188858 (cited by Applicant, English Translation, hereinafter, “Itoi”) in view of Oriki JP 11-248775 (cited by Applicant, English Translation), and further in view of Chiou et al. U.S. Patent Application Publication 20160247604 (hereinafter, “Chiou”).

	Regarding claim 6, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified, teaches preferably, the 2 microphone 12 is arranged close to the 1 microphone 11 close to each other (see Fig. 4, par [0037], see Itoi). 
	However, Itoi in view of Oriki does not explicitly disclose wherein the wiring for input and the wiring for noise detection are disposed in proximity to each other.
	Chiou teaches cable structure (see Title) in which the first conductor 4 and the second conductor 5 are close to each other (see Figs. 1, 6C, par [0060], see Chiou).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the cable structure taught by Chiou with the cable apparatus of Itoi in view of Oriki such that to obtain wherein the wiring for input and the wiring for noise detection are disposed in proximity to each other as claimed for purpose being capable of suppressing the electromagnetic interference known as the radio frequency interference (RFI) as suggested by Chiou in paragraph [0044].  
	 
	Regarding claim 7, Itoi in view of Oriki in view of Chiou teaches the cable apparatus according to claim 6.  Itoi in view of Oriki in view of Chiou as modified, teaches, wherein the wiring for input and the wiring for noise detection are disposed parallel to each other (The conductive wires are parallel to each other along a first direction and between the first insulation layer and the second insulation layer, par [0060], see also Figs. 1, 6C, see Chiou). 
 
	Regarding claim 8, Itoi in view of Oriki in view of Chiou teaches the cable apparatus according to claim 6.  Itoi in view of Oriki in view of Chiou as modified, teaches wherein the wiring for input and the wiring for noise detection are combined into one cable (see cable structure in Figs. 1, 2A, par [0039], see Chiou). 

	Regarding claim 22, this claim has alternative limitations that is similar limitations as Claim 6.  Therefore it is interpreted and rejected under Itoi in view of Oriki in view of Chiou for the reasons set forth in the rejection of Claim 6.

7.	Claims 15, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. JP 2009-188858 (cited by Applicant, English Translation, hereinafter, “Itoi”) in view of Oriki JP 11-248775 (cited by Applicant, English Translation), and further in view of Kordis et al. U.S. Patent Application Publication 20120271136 (hereinafter, “Kordis”).

	Regarding claim 15, Itoi in view of Oriki teaches the cable apparatus according to claim 1.  Itoi in view of Oriki as modified teaches in addition, a single computer may be used, and a plurality of computers may be used. In other words, centralized processing may be performed or distributed processing may be performed (par [0095], see Itoi); a plurality of first circuit networks, wherein each of the plurality of first circuit networks includes the device and the wiring for input (see microphones 11, 12 and wired connection between microphones 11, 12 inputting to a noise cancellation unit 13), and a single second circuit network includes the adjustment element and the wiring for noise detection (see wired connection between noise injection unit 3, Fig. 1 and noise filter 1, Fig. 1, page 12, first paragraph, see Oriki); noise filter 1, Fig. 2 the noise attenuation characteristics of each noise filter at different impedances, i.e., adjustment, page 9, second paragraph, see Oriki; a plurality of impedance values of the load 6 and a plurality of noise filters 1, page 9, fourth paragraph, see Oriki).
	However, Itoi in view of Oriki does not explicitly disclose further comprising: wherein the single second circuit network is provided for the plurality of first circuit networks, based on each of the plurality of first circuit networks being provided with a different device.
	Kordis teaches methods for detection of cardiac rhythm disorders using basket style cardiac mapping catheter (see Title) in which RF noise may result from, among other things, a lack of shielding of the long signal conduction wires that run from the mapping catheter to the associated recorder. In a typical electrophysiology laboratory, there are many other pieces of equipment that may generates significant RF noise, which can be picked up by the long lengths of unshielded shielded wires and superimposed upon the millivolt level signals from the mapping catheter (par [0182], see Kordis).   FIGS. 34G through 34H depict a non-limiting arrangement of radiopaque markers 198 (a marker 198 corresponding to a different device) with the spline basket 12 of the present invention. The number of radiopaque markers 198 may vary along each spline 14 and may vary from spline to spline (splines 14, Fig. 34G corresponding to a plurality of the first circuit networks). These figures represent the two-dimensional shadowgraphs produced by fluoroscopy. FIG. 34G is a side perspective view of the basket 12 under fluoroscopy. Each spline 14 has four radiopaque markers 198 identifying a particular electrode on a particular spline 14 (par [0154], see Kordis); the single second circuit network (see basket 12, Fig. 34G, (par [0154], see Kordis) is provided for the plurality of the first circuit networks (see splines 14 in basket 12, Fig. 34G, par [0154], see Kordis), based on each of the plurality of first circuit networks being provided with a different device (see different radiopaque markers 198 on particular spline 14, Fig. 34G, (par [0154], see Kordis) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the methods for detection of cardiac rhythm disorders using basket style cardiac mapping catheter taught by Kordis with the cable apparatus of Itoi in view of Oriki such that to obtain further comprising: wherein the single second circuit network is provided for the plurality of first circuit networks, based on each of the plurality of first circuit networks being provided with a different device as claimed for purpose of providing a significant improvement over the recorded signals as suggested by Kordis in paragraph [0174].

	Regarding claim 31, this claim has similar limitations as Claim 15.  Therefore it is e interpreted and rejected under Itoi in view of Oriki in view of Kordis for the reasons set forth in the rejection of Claim 15.

Response to Arguments


8.	Applicant's arguments with respect to Claims 1-22, and 25-35 have been considered but are moot in view of the new grounds of rejection. 

	Regarding Applicant's arguments of amended independent Claim 1 on page 14 first paragraph that “the noise cancellation unit 13 is one which transmits RF noise signal”.  Examiner respectfully disagrees since although the noise cancellation unit 13 is one which transmits RF noise signal, as presented above in the Office Action, Itoi in view of Oriki also teaches: RF noise signal (The effect is greatly affected by the impedance of the equipment and the impedance of the actual test circuit. Therefore, the noise attenuation characteristic, which is the characteristic of the noise filter, is significantly different from the catalog specification based on the above-described evaluation method, and it often takes time to take measures against noise (EMI measures), e.g., Electromagnetic interference (EMI), also called radio-frequency interference (RFI), see page 6, par [0004], see Oriki); noise signal being transmitted in the wired connection between microphone 12 and a noise cancellation unit 13 in order to be cancelled at the noise cancellation unit 13, see Figs. 1, 16, pars [0033], [0080], see Itoi).
	   Regarding Applicant's arguments of amended independent Claim 1 on page 16 third paragraph that “Oriki is silent regarding the noise filter 1 being enabled to be adjusted to an impedance equivalent to the input impedance of the load 6”.  Examiner respectfully disagrees since, as presented above in the Office Action, Itoi in view of Oriki also teaches:
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing electrically connected to an adjustment element enabled to be adjusted to an impedance equivalent to an input impedance of an output circuit of the device and in which the noise signal is transmitted being the RF noise signal would have recognized and would have been obvious to try to have modified the cable apparatus of Itoi with the apparatus and method for measuring characteristic of noise filter, and apparatus and method for selecting noise filter using the apparatus taught by Oriki such that to have obtained electrically connected to an adjustment element enabled to be adjusted to an impedance equivalent to an input impedance of an output circuit of the device and in which the noise signal is transmitted being the RF noise signal as claimed since there are a finite number of identified, predictable potential solutions (i.e., electrically connected to an adjustment element enabled to be adjusted to an impedance close to an input impedance of an output circuit of the device and in which the noise signal is transmitted being the RF noise signal, electrically connected to an adjustment element enabled to be adjusted to an impedance different than an input impedance of an output circuit of the device and in which the noise signal is transmitted being the RF noise signal, electrically connected to an adjustment element enabled to be adjusted to an impedance equivalent (e.g., equal) to an input impedance of an output circuit of the device and in which the noise signal is transmitted being the RF noise signal) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of suppressing noises emitted from an electronic device itself as suggested by Oriki in Abstract.
 
	Regarding Applicant's arguments of Claim 4 on page 18 second paragraph that “Oriki is silent regarding any frequency characteristic relationship between the load 6 and connections, and the noise filter 1 and connections”. Examiner respectfully disagrees since, as presented above in the Office Action, Itoi in view of Oriki teaches: (The load 6 has a variable impedance so that the characteristic measurement of the noise filter 1 as described above can be performed in a state that matches the intended use conditions of the actual electronic device, page 9, third paragraph, see Oriki), which is corresponding to alternative claimed limitation “the wiring for noise detection have, in the second frequency band corresponding frequency characteristic” in order to cancel noise in the apparatus.

	Regarding Applicant's arguments of Claims 5 and 21 on page 21 first paragraph that “Thus, Itoi, in FIGS. 13 and 14 (reproduced above) depicts results of noise cancellation from the voice of the subject via the speaker. Therefore, the FIGS. 13 and 14 show results of noise cancellation in an audio frequency range and not in radio frequency range. Accordingly, Itoi fails to teach or suggest a first period during which radio wave is transmitted”.  Examiner respectfully disagrees since, as presented above in the Office Action, Itoi in view of Oriki also teaches “(information transmitted via a wired or wireless communication line may be received, page 16, par [0046], see Itoi) and (it often takes time to take measures against noise (EMI measures), e.g., Electromagnetic interference (EMI), also called radio-frequency interference (RFI), see page 6, par [0004], see Oriki)”.  Thus, Figs. 13 and 14 also being considered applicable to radio frequency.  

	Regarding Applicant's arguments of Claims 15 and 31 on page 22 first paragraph to page 23 second paragraph that “The Applicant respectfully submits that the combination of Itoi, Oriki, and Kordis does not teach, suggest, or render obvious at least, for example, the features of "a single second circuit network, wherein the single second circuit network includes the adjustment element and the wiring for noise detection, and wherein the single second circuit network is provided for the plurality of first circuit networks based on each of the plurality of first circuit networks being provided with a different device", as recited in amended dependent claim 15 (emphasis added).  Examiner respectfully disagrees since, as presented above in the Office Action, Itoi in view of Oriki in view of Kordis teaches “a single second circuit network includes the adjustment element and the wiring for noise detection (see wired connection between noise injection unit 3, Fig. 1 and noise filter 1, Fig. 1, page 12, first paragraph, see Oriki); noise filter 1, Fig. 2 the noise attenuation characteristics of each noise filter at different impedances, i.e., adjustment, page 9, second paragraph, see Oriki; a plurality of impedance values of the load 6 and a plurality of noise filters 1, page 9, fourth paragraph, see Oriki)” and Itoi in view of Oriki in view of Kordis Itoi in view of Oriki in view of Kordis  also teaches all the claimed limitations.
 
Conclusion

9.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654